United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 29, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 305 Rock Industrial Park Drive, Bridgeton, Missouri63044 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (314) 656-4321 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at April 26, 2013 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q March 29, 2013 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets March 29, 2013 (unaudited) and December 31, 2012 Condensed Consolidated Statements of Operations and Comprehensive Loss For the Three Months Ended March 29, 2013 and March 30, 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 29, 2013 and March 30, 2012 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 Certifications 20-23 2 Index PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 29, 2013 (UNAUDITED) AND DECEMBER 31, 2012 (Amounts in Thousands) ASSETS March 29, December 31, CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventories, net Other current assets Assets held for sale Total current assets OTHER ASSETS: PROPERTY AND EQUIPMENT Land and improvements Buildings and improvements Machinery and equipment Less - Accumulated depreciation ) ) Property and equipment, net Total assets $ $ See Notes to Condensed Consolidated Financial Statements. 3 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 29, 2013 (UNAUDITED) AND DECEMBER 31, 2012 (Amounts in Thousands, Except Share Data) LIABILITIES AND STOCKHOLDERS’ EQUITY March 29, December 31, CURRENT LIABILITIES: Accounts payable $ $ Book overdraft Accrued compensation Accrued expenses Payable to related party Deferred revenue Revolving credit agreement Liabilities held for sale - Total current liabilities DEFERRED REVENUE OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 10) STOCKHOLDERS’ EQUITY 15% Convertible preferred stock, $100 par value; authorized 1,200,000 shares; issued and outstanding 1,131,551 shares; liquidation value $113,155 Common stock, $1 par value; authorized 35,000,000 shares; issued 9,822,304 shares Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost, 1,871,128 shares ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 29, 2, 2012 (Amounts in Thousands, Except Per Share Data) (Unaudited) Three Months Ended March 29, March 30, Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Severance, restructuring and related charges - Operating loss ) ) Interest expense ) ) Other, net 34 Loss from continuing operations before income tax (expense) benefit ) ) Income tax (expense) benefit from continuing operations (7 ) 7 Loss from continuing operations ) ) Income (loss) from operations of discontinued business (net of tax) ) Net loss $ ) $ ) Net loss $ ) $ ) Other comprehensive income Foreign currency translation ) 48 Total comprehensive loss $ ) $ ) Loss per share of common stock - Basic and Diluted: Loss from continuing operations $ ) $ ) Discontinued operations ) Net loss $ ) $ ) Weighted average common shares outstanding: Basic and diluted Diluted See Notes to Condensed Consolidated Financial Statements. 5 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 29, 2, 2012 (Amounts in Thousands) (Unaudited) Three Months Ended March 29, March 30, Cash flows from operating activities: Net loss $ ) $ ) Income (loss) from discontinued operations ) Loss from continuing operations ) ) Depreciation Amortization of intangible assets - 68 Amortization of debt issuance costs 48 40 Stock-based compensation 79 ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other assets ) Accounts payable ) Accrued expenses 11 Payable to related party ) Deferred revenue ) ) Other ) Net cash used in continuing operations ) ) Net cash provided by (used in) discontinued operations ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Net cash used in continuing operations ) ) Cash flows from financing activities: Net borrowings Decrease in book overdraft ) ) Direct costs associated with debt facilities ) - Net cash provided by (used in) financing activities Effect of exchange rate changes on cash from continuing operations ) 7 Effect of exchange rate changes on cash from discontinued operations ) 25 Effect of exchange rate changes on cash ) 32 Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ See Notes to Condensed Consolidated Financial Statements. 6 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. SIGNIFICANT ACCOUNTING POLICIES Consolidation Policy and Basis of Presentation – The condensed consolidated financial statements include the accounts of Katy Industries, Inc. and subsidiaries in which it has a greater than 50% voting interest or significant influence, collectively “Katy” or the “Company”.All significant intercompany accounts, profits and transactions have been eliminated in consolidation.The Condensed Consolidated Balance Sheet at March 29, 2013 and the related Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 29, 2013 and March 30, 2012 and Cash Flows for the three months ended March 29, 2013 and March 30, 2012 have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial condition, results of operations and cash flows of the Company for the interim periods.Interim results may not be indicative of results to be realized for the entire year.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012.The Condensed Consolidated Balance Sheet as of December 31, 2012 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States (“GAAP”). As discussed in Note 3, on January 24, 2013 the Company announced the closure of the Glit division, on July 24, 2012 the Company announced the closure of the Container division in Norwalk, California, and on September 20, 2012 the Company sold certain assets related to the Gemtex division.The Company accounted for these divisions as discontinued operations, and accordingly, has reclassified the financial results for all periods presented to reflect them as such.Unless otherwise noted, discussions in these notes pertain to the Company’s continuing operations. Fiscal Year – The Company operates and reports using a 4-4-5 fiscal year which always ends on December 31.As a result, December and January do not typically consist of five and four weeks, respectively.The three months ended March 29, 2013 and March 30, 2012 consisted of 63 and 65 shipping days, respectively. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Inventories – The components of inventories are as follows (amounts in thousands): March 29, December 31, Raw materials $ $ Finished goods Inventory reserves ) ) LIFO reserve ) ) $ $ At March 29, 2013 and December 31, 2012, approximately 74% and65%, respectively, of Katy’s inventories were accounted for using the last-in, first-out (“LIFO”) method of costing, while the remaining inventories were accounted for using the first-in, first-out (“FIFO”) method.Current cost, as determined using the FIFO method, exceeded LIFO cost by $4.4 and $4.2 million at March 29, 2013 and December 31, 2012, respectively. Share-Based Payment – Compensation cost recognized during the three months ended March 29, 2013 and March 30, 2012 includes: a) compensation cost for all stock options based on the grant date fair value amortized over the options’ vesting period and b) compensation cost for outstanding stock appreciation rights (“SARs”) as of March 29, 2013 and March 30, 2012 based on the March 29, 2013 and March 30, 2012 fair value, respectively.The Company re-measures the fair value of SARs each reporting period until the award is settled and compensation expense is recognized each reporting period for changes in fair value and vesting. 7 Index Compensation expense is included in selling, general and administrative expense in the Condensed Consolidated Statements of Operations.The components of compensation expense are as follows (amounts in thousands): Three Months Ended March 29, March 30, Stock appreciation right expense $ 79 $ The fair value of stock options are estimated at the date of grant using a Black-Scholes option pricing model.As the Company does not have sufficient historical exercise data to provide a basis for estimating the expected term, the Company uses the simplified method for estimating the expected term by averaging the minimum and maximum lives expected for each award.In addition, the Company estimated volatility by considering its historical stock volatility over a term comparable to the remaining expected life of each award.The risk-free interest rate is the current yield available on U.S. treasury issues with a remaining term equal to each award.The Company estimates forfeitures using historical results.Its estimates of forfeitures will be adjusted over the requisite service period based on the extent to which actual forfeitures differ, or are expected to differ, from their estimate.There were no stock options granted during the three months ended March 29, 2013 or March 30, 2012. The fair value of SARs, a liability award, was estimated at March 29, 2013 and March 30, 2012 using a Black-Scholes option pricing model.The Company estimated the expected term by averaging the minimum and maximum lives expected for each award.In addition, the Company estimated volatility by considering its historical stock volatility over a term comparable to the remaining expected life of each award.The risk-free interest rate was the current yield available on U.S. treasury issues with a remaining term equal to each award.The Company estimates forfeitures using historical results.Its estimates of forfeitures will be adjusted over the requisite service period based on the extent to which actual forfeitures differ, or are expected to differ, from their estimate.The assumptions for expected term, volatility and risk-free rate are presented in the table below: March 29, March 30, Expected term (years) 0.9 - 4.6 0.7 - 4.6 Volatility 290.0% - 348.6% 275.0% - 546.4% Risk-free interest rate 0.1% - 0.7% 0.1% - 0.9% Accumulated Comprehensive Loss – The components of accumulated other comprehensive loss are foreign currency translation adjustments and pension and other postretirement benefits adjustments.The balance of foreign currency translation adjustments was $0.5 million at March 29, 2013 and December 31, 2012.The balance of pension and other postretirement benefits adjustments was $1.9 million at March 29, 2013 and December 31, 2012. Segment Reporting – Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief decision maker or group in deciding how to allocate resources and in assessing performance.The Company’s chief decision maker reviews the results of operations and requests for capital expenditures based on one industry segment: manufacturing, importing and distributing commercial cleaning and storage products.The Company’s entire revenue is generated through this segment. 8 Index Note 2. NEW ACCOUNTING PRONOUNCEMENTS Recently Adopted Accounting Standards – In July 2012, the FASB issued guidance concerning the testing of indefinite-lived intangible assets for impairment. This guidance gives an entity the option first to assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that the indefinite-lived intangible asset is impaired. If, after assessing the totality of events and circumstances, an entity concludes that it is not more likely than not that the indefinite-lived intangible asset is impaired, then the entity is not required to take further action. However, if an entity concludes otherwise, then it is required to determine the fair value of the indefinite-lived intangible asset and perform the quantitative impairment test by comparing the fair value with the carrying amount in accordance with Codification Subtopic 350-30, Intangibles-Goodwill and Other, General Intangibles Other than Goodwill.Under the guidance, an entity also has the option to bypass the qualitative assessment for any indefinite-lived intangible asset in any period and proceed directly to performing the quantitative impairment test. An entity will be able to resume performing the qualitative assessment in any subsequent period. The amendments in this Accounting Standards Update (ASU) are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The Company does not believe the amendments in this ASU will have a material impact of the consolidated financial statements. Note 3. DISCONTINUED OPERATIONS On January 24, 2013, the Company announced the closure of the Glit division of Continental Commercial Products, LLC. The Company ceased the majority of the operations of the division in the first quarter of 2013.In addition, the Company entered into agreements to sell certain assets related to the Glit division in the first quarter of 2013. The Company will use the net proceeds from the sale of assets to settle the outstanding operating liabilities related to the division, pay off the outstanding borrowing related to the CapEx Sublimit (see Note 4), and reduce the outstanding balance under the PB Loan Agreement (as defined in Note 4 below). On July 24, 2012, the Company announced the closure of the Container division of CCP. The Company sold certain assets related to the Container division for $0.6 million. On September 20, 2012, the Company sold certain assets related to the Gemtex division to 2340258 Ontario, Inc. (the “Buyer”), a corporation incorporated under the laws of the Province of Ontario, for $1.0 million, $0.7 million of which will be payable in 48 monthly installments subject to certain prepayment requirements in connection with the generation of excess cash by the Buyer.The Company used the net proceeds from the transaction to reduce its outstanding balance under the PB Loan Agreement (see Note 4). The closure of the Glit and Container divisions and the sale of the Gemtex division met the criteria for classification as discontinued operations in accordance with GAAP; therefore, the Company has classified the results of the Glit, Container and Gemtex divisions as discontinued operations for all periods presented. The assets sold as part of the Glit, Container and Gemtex divisions have been recorded as assets held for sale and liabilities held for sale at March 29, 2013 and December 31, 2012. Selected financial data for discontinued operations is summarized as follows (amounts in thousands): For the Three Months Ended March 29, 2013 Total Container Division Gemtex Division Glit Division Net sales $ $
